By the Court.

The allegation in the complaint that the plaintiff was “a duly qualified teacher of and in the public schools of the state, ” includes the fact that he had received the certificate required by the statute, for without that fact he could not be a duly qualified teacher. The complaint differs from, that in Ryan v. School-District, 27 Minn. 433, in which there was no allegation of the receipt of the certificate, nor of any fact which included or was equivalent to the allegation of that fact. See Minn. & St. L. Ry. Co. v. Morrison, 23 Minn. 308; Folsom v. County of Chisago, 28 Minn. 324.
Order affirmed.